OPINION — AG — ** LEGISLATURE — ELECTION — SWORN IN ** PLEASE ADVISE HOW THE PAYROLL SHOULD BE FILED FOR THE MONTH OF NOVEMBER RELATIVE TO THE MEMBERS OF THE HOUSE OF REPRESENTATIVES — WHETHER OR NOT THE TERM OF THE MEMBERS GOING OUT OF OFFICE WILL EXPIRE ON THE 15TH DAY AFTER THE GENERAL ELECTION, WHICH WILL BE NOVEMBER 22ND, OR SHOULD IT INCLUDE NOVEMBER 23RD ? ALSO, WHETHER NOR NOT THERE IS ANY QUESTION ABOUT NEW MEMBERS BEING SWORN IN ON THE 23RD WHICH IS THANKSGIVING DAY OR WHETHER IT SHOULD BE POSTPONED UNTIL NOVEMBER 24TH ? — (1) A MEMBER OF HOUSE OF REPRESENTATIVES WHO IS " GOING OUT OF OFFICE " WOULD BE ENTITLED TO RECEIVE PAY AT THE RATE OF $100.00 PER MONTH, FOR HIS SERVICES AS SUCH MEMBER ONLY FOR THE FIRST 22 DAYS OF NOVEMBER, 1950 (2) THE LAWS OF THE STATE DO NOT COMMAND A SUSPENSION OF OFFICIAL BUSINESS UPON A HOLIDAY SUCH AS THANKSGIVING; AND ALTHOUGH NOVEMBER 23RD WILL BE A HOLIDAY THERE IS NOTHING IN THE LAW TO PREVENT MEMBERS OF THE LEGISLATURE ENTITLED TO QUALIFY ON THAT DATE FROM DOING SO, AND ENTERING UPON THE DUTIES OF THEIR OFFICES. (SUCCESSOR, CLAIMS, INTERIM) CITE: 14 O.S. 90 [14-90], ARTICLE V, SECTION 21, OPINION NO. JANUARY 31, 1933 — BROADDUS, 74 O.S. 516 [74-516] (MAINARD KENNERLY)